Exhibit 10.1

 

Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

Contract No 840/08625142/31/83-20

Date 20.08.2020

THE SELLER

Isotope - Regional Alliance, Joint-Stock Company (Isotope JSC )

Pogodinskaya str., 22, Moscow, 119435, Russia.

Phone: +7(495) 981-96-16.

E-mail: isotop@isotop.ru

THE BUYER

The Company IsoRay Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 USA

 

THE CONSIGNEE 

The Company IsoRay Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 USA

Contact person: Michael Hansen, tel: 509.375.1202

 

Airport of destination: Seattle, USA.

 

together - “the Parties”,

NOTIFICATION

FedEX Trade Networks 16353 NE Cameron Blvd

Portland, Oregon 97230 USA

Phone: +1503-255 1391 ext.14

THE END USER

The Company IsoRay Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 USA

THE MANUFACTURER

Research Institute of Nuclear Materials, Joint-Stock Company (INM JSC)

P.O.Box 29, Zarechny,

Sverdlovsk Region, Russia, 624250

Tel.: +7 (343 77) 350 01

Fax: +7 (343 77) 733 46

E-mail: irm@irmatom.ru

 

TERMS OF DELIVERY

FCA airport Yekaterinburg or Moscow airport, Russian Federation (Incoterms 2010)

 

--------------------------------------------------------------------------------

 

THE SHIPPER

- Research Institute of Nuclear Materials, Joint-Stock Company (INM JSC)

P.O.Box 29, Zarechny,

Sverdlovsk Region, Russia, 624250

Tel.: +7 (343 77) 350 01, Fax: 7 (34377) 333 96

or

-Joint Stock Company «Isotope»,

(JSC «Isotope»)

Pogodinskaya str., 22, Moscow, 119435, Russia.

Phone: +7(495) 981-96-16

or

-MedikoPharma-Ural LLC

620109 Sverdlovskaya region,

Yekaterinburg, Krulya Street, 2, apartment 192

Tel.: 8(343) 270-75-29

E-mail:8(343) 270-75-29

THE BUYER and THE SELLER have mutually agreed that the Seller with supply the
following Goods to the Buyer during the year 2020-2021:

 

Total activity of the shipments on calibration date not more than, Ci

Price, USD/Ci,

Total, USD

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

Total Amount of the Contract: [**]

     

Quantity and (or) activity of the Goods requirements:

The above number of Goods and total amount of the contract are to be understood
as frame value only, whereas the actual number of the Goods, quality parameters
and total amount of the Contract will be based on the Buyer’s written orders,
confirmed by the Seller, by means of sending to the Buyer the acceptation of the
Buyer’s order.

 

The order must be sent to the Sellers not later than 3 weeks before planning
delivery date mentioned in the order.

 

Total activity of the lot of goods is established in accordance with the
calibration date (Tuesday of the week following the week of delivery) provided
in the Buyers written order set to 12:00 p.m. (noon) Pacific Standard Time.

 

Each quarter the Buyer shall send to the Seller and the Manufacturer preliminary
shipment schedule for production planning purposes.

 

--------------------------------------------------------------------------------

 

The Buyer’s representations and warranties:

The goods will be used in the USA by the End User for the production of medical
sources.

 

The Goods will not be re-exported by the End user.

 

The goods supplied under the present contract will not be used to create weapons
of mass destruction and their means of delivery.

 

The Buyer agrees to protect, defend, indemnify and hold the Seller and its
affiliated and subsidiary companies and their respective officers, directors,
employees and agent (together, the "Seller Indemnified Parties") harmless from
all claims, losses, damages, and expenses that may be asserted against or be
incurred by the Indemnified Parties whether direct or indirect, foreseeable or
unforeseeable, including, but not limited to, those resulting from injuries to
any person or damage to any property, caused in any manner by any act or failure
to act of Buyer in connection with this Contract. In the event such indemnity as
described above is prohibited by law, then said indemnity shall only be to the
extent caused by the Buyer’s negligent acts or omissions to the extent allowed
by applicable law.

 

The Seller’s representations and warranties

 

The Seller shall indemnify the Buyer and its affiliated and subsidiary companies
and their respective officers, directors, employees and agent (together, the "
the Buyer Indemnified Parties") from and against all claims, losses, damages,
and expenses which may be brought, prosecuted or made against the Buyer by a
third party:

(i)as a result of any misleading or incorrect information knowingly given by the
Seller in relation to the Goods; and

(ii)from any act, deed, matter or thing done or omitted to be done by the Seller
with respect to the manufacture of the Goods, which is negligent or unlawful;
including without limitation any claim based upon product liability or strict
liability in tort.

In the event such indemnity as described above is prohibited by law, then said
indemnity shall only be to the extent caused by the Seller’s negligent acts or
omissions to the extent allowed by applicable law.

Terms of packaging of the Goods: 

The Goods are to be shipped in non-returnable type A transport packing sets. The
value of the packing sets is included into the Goods price.

 

--------------------------------------------------------------------------------

 

Disclosure terms:

The Buyer warrants to the Seller that all data and records regarding the Buyer’s
entire ownership chain and leadership including beneficiaries including ultimate
beneficiaries submitted electronically from the Buyer’s e-mail address to the
Seller’s e-mail address isotop@isotop.ru, (further herein referred to as
“Information”) are full, accurate and true.

 

In the event of change in the Buyer’s Information, the Buyer shall notify the
Seller in writing within 5 (Five) days of such change which notice shall be
supported by copies of relevant records, either notarized or undersigned by the
duly authorized signatory.

 

In accordance with the applicable laws of the Russian Federation the Buyer
hereby agrees and acknowledges consent of all concerned or affiliated persons to
present the Information, for the disclosed Information to be processed by the
Seller, and for further disclosure of the Information in whole or in part by the
Seller to competent authorities including Federal Tax Service of Russia, Russian
Ministry of Energy, Federal Service for Fiscal Monitoring, and Russian
Government, and further processing of disclosed Information by such authorities
(further herein referred to as Disclosure). The Buyer hereby discharges the
Seller from all liability resulting from such Disclosure and is liable to
reimburse to the seller any damages, losses and expenses incurred due to raising
any claims by any third party, whose rights were or may be infringed by such
Disclosure.

 

Both the Buyer and the Seller confirm that the provisions about granting of
Information and maintain of Information updated recognized by them as
substantial terms and conditions of the present Contract.

Rejection or failure to disclose Information, including notice of change of
Information together with supporting documents, in a timely and accurate manner,
in whole or in part, is considered a valid reason to terminate the Contract at
the Seller’s sole discretion and make claims against the Buyer to reimburse
damages resulting from such termination. The Contract shall be deemed terminated
as of date of receipt of written notice of the Seller by the Buyer unless a
later date is specified in such notice.

 

While executing the present Contract, the Parties are complying and shall comply
with all the applicable laws and regulations, including any anti-bribery and
anti-corruption laws.

 

The Parties or any of their officials, employees, shareholders, representatives,
agents, or any persons acting on behalf or by request of any Party under this
Contract, shall not directly or indirectly, under commercial relationships with
other businesses or public sector, offer, give, execute, or agree to offer,
give, execute (independently or by agreement with other persons) any payment,
gift, or other benefit with the purpose of executing any provisions of the
present Contract, if such actions violate any anti-bribery or anti-corruption
laws or regulations applicable to the Parties.

Present contract is coming in force from the date of signing and will be valid
till December 31st, 2021.

All other terms and conditions are in accordance with Appendixes 1 and 2 to the
present contract, which are the integral parts thereof.

The Contract and any Appendixes and Addendum to it shall be considered legally
binding if provided via e-mail.

 

 

 

THE SELLER THE BUYER /s/ Anton Shargin, Directior of Department of Isotope
Products Sales /s/ Jennifer Streeter, COO, Dated: August 26, 2020

 

 

--------------------------------------------------------------------------------

 

 

 

TERMS OF PAYMENT

APPENDIX No 1

to Contract No. 840/08625142/31/83-20

Date 10.08.2020

 

Payment is to be made by the BUYER in USD within 30 (thirty) calendar days from
the date of delivery of the goods.

 

The payment is to be made by the Buyer to the following Seller’s account:

 

Joint Stock Company «Isotope» (JSC «Isotope»)

119435, Moscow, Russia, 22 Pogodinskaya str.

OÀO SBERBANK Moscow, Russia

121930, Moscow, Zubovskiy bulvar, 13/1

Account: [**],

SWIFT: SABRRUMM

 

The payment is to be received on the above mentioned account of the Seller not
later than in 50 (fifty) calendar days from the date of the delivery of the
goods.

 

All expenses and commission fees of the Buyers Bank are to be paid by the
Buyers, all expenses and commission fees of other Banks, including correspondent
Banks, are to be paid by the Sellers. In case correspondent Banks and the
Sellers Bank deduct their expenses and commission fees from the payment, the
payment is due to the Sellers less expenses and commission fees deducted by
corresponding Banks and the Sellers Bank.

 

The Buyer`s payment obligation is considered to be fulfilled at the moment when
the payment is actually received at above mentioned final account of the Seller.

 

 

 

THE SELLER THE BUYER /s/ Anton Shargin, Directior of Department of Isotope
Products Sales /s/ Jennifer Streeter, COO, Dated: August 26, 2020

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX No 2

to Contract No. 840/08625142/31/83-20

Date: 10.08.2020

 

GENERAL CONDITIONS OF DELIVERY

 

1. Terms of delivery 

1.1. When delivering the goods on terms under FCA Yekaterinburg or Moscow
(INCOTERMS 2010) the Consignor shall hand over the goods to the carrier named by
the Buyer, or, if such a carrier has not been named by the Buyer, to the
Consignor’s Transport Agent. The air freight charged at the place of departure
shall be paid by the Buyer by his own.

1.2. The title as well as all the risks which the goods may be subject to shall
be transferred to the Buyer at the [**].

1.3. The [**]

1.4. The Goods are delivered with the following documents:

- Invoice (3 copies);

- Quality Certificate (2 copies);

- Shipping specification (2 copies).

 

2. Quality of the Goods

2.1. The quality of the Goods should meet the contractual technical requirements
and should be confirmed by the Quality Certificate issued by the producer of the
Goods.

 

3. Quantity of Goods

3.1. The quantity of sent goods in specified units should be attested by Packing
List drawn up by the Manufacturer of goods.

 

4. Terms of Transportation

4.1. No later than [**] prior to the date of delivery the Buyer is obliged to
provide shipping instructions to the Seller/Manufacturer (consignor), advising
them on all necessary shipping details. In case the Buyer fails to send any
information in due time without which the shipment of goods is impossible, the
Buyer bears all additional expenses arising out of this and all the risks which
the goods may be exposed to, starting from the agreed date of delivery or after
the expiry of the agreed time of delivery.

 

5. Notice of Shipment

5.1. During one working day after the shipment the Seller shall forward the
following data to the Buyer by e-mail or fax:

 

- date of shipment;

- denomination of goods;

- quantity of goods;

- Contract number;

- quality characteristics (Quality Certificate with the stamp of the
Manufacturer);

- flight and Waybill numbers.

 

6. Delivery and Acceptance of Goods

6.1. The goods shall be considered as delivered by the Seller and accepted by
the Buyer:

- in respect of gross weight and number of pieces – according to the waybill
(packing list);

- in respect of net weight and other specified units - according to the Shipping
Specification;

- in respect of quality – according to Quality Certificate.

 

7. Claims

7.1. If on the arrival of goods to the place of destination there is any lack of
conformity of their quality to the provisions of the Contract due to
circumstances excluding the responsibility of the Carrier or in case of
ascertainment of shortage of goods inside the intact original packing of the
producer of goods, i.e. when there are no traces of penetration to the cargo
during transportation, the Buyer has the right to make claims against the
Seller.

7.2. Given the specific nature of the goods, the Buyer understands and expressly
agrees that no Claims may be made later than [**] from the delivery date and
that such time period is reasonable and conscionable.

7.3. Claims in respect of quality and quantity should be accompanied by the
Statement drawn up at the place of destination with participation of the
Seller’s representative or by the Statement of an official control organization
of the Buyer’s country.

7.4. The Seller is liable for alteration in quality of the goods or for shortage
of the goods after risks have passed to the Buyer only in case if they occurred
through the fault of the Seller.

7.5. The liability of the Seller under this Contract (whether for lack of
conformity of quality or quantity or otherwise) shall in no event exceed the
price of the claimed lot of goods.

7.6. The Buyer agrees that return of the claimed lot of goods and repayment of
the purchase price for such claimed goods shall be the sole remedy available to
the Buyer for lack of conformity of quantity or quality, and that the Seller
shall not be obliged to deliver substitute goods or to pay compensation for
losses or damages incurred by the Buyer.

7.7. In case of delay in delivery of goods through the Buyer’s fault the Seller
doesn’t bear responsibility for change in quality of goods which occurred
because of the radioactive decay of isotopes.

7.8. No claims made for any individual lot of the Goods may be a reason for the
Buyer to refuse to accept or pay for other deliveries under the present
Contract.

7.9. Any shipments returned by the Buyer must be preliminary agreed upon with
the Seller. If prior agreement has not been obtained the Seller is not liable
for compensation for the losses suffered by the Buyer.

7.10. In case of return of the claimed goods the Buyer is to deliver the goods
in packing which ensures safety of goods during transportation.

7.11. In case of delay in payment the Seller has the right to postpone the
delivery of Goods. In case the delay in payment exceeds 30 days the Seller has
the right to refuse fulfill the corresponding part of the Contract or the whole
Contract and to demand the Buyer to indemnify for all losses arising out of this
and not covered by a penalty.

 

8. Penalties

8.1. In case the Seller does not deliver the Goods in time stipulated in the
Contract the Seller is to pay a penalty amounting to [**] for each day of delay
but no more than [**] of value of the not delivered goods.

8.2. In case the Buyer does not make the payment in the time stipulated in the
Contract the Buyer is to pay the penalty amounting to [**] for each day of delay
but no more than [**] of delivered value.

8.3. In case the Buyer’s payment is not received in the account of the Seller in
the time stipulated in the contract the Seller has the right to demand
reimbursement of the expenses related to the payment of the penalties imposed on
the Seller under the currency regulation and currency control legislation of
Russian Federation.

8.4. The obligation of the defaulting party to pay a penalty arises upon written
demand submitted by the other party. In case of delay in performance the penalty
shall accrue from the date of due performance by the party of its obligation
hereunder.

 

9. Licenses

9.1. The Seller is obliged at their risk and expenses to receive the Export
License, and the Buyer - the Import License.

9.2. The Party is obliged to inform the other Party on the obtaining of the
License for importation / exportation of Goods under the present Contract, in
case of necessity of such License, not later than 30 days prior to the month of
delivery.

 

10. Force-majeure

10.1. Neither Party shall bear responsibility for the complete or partial
non-performance of any of its obligations (except for failure to pay any sum
which has become due under the provisions hereof), if the non-performance
results from such circumstances as flood, fire, earthquake and other acts of God
as well as war, military operations, blockade, acts or actions of state
authorities or any other circumstances beyond the Parties control that have
arisen after the conclusion of the contract. In this case the time stipulated
for the performance of an obligation under the contract is extended
correspondingly for the period of time of action of these circumstances and
their consequences.

10.2. The Party for which the performance of obligation became impossible shall
immediately notifies in written form the other Party of the beginning, expected
time of duration and cessation of above circumstances. Certificate of a Chamber
of Commerce (Commerce and Industry) or other competent authority or organization
of the respective country shall be a sufficient proof of commencement and
cessation of the above circumstances.

 

11. Arbitration

11.1. Any dispute, controversy or claim arising out of or in connection with
this Contract, or the breach, termination or invalidity thereof, shall be
finally settled by arbitration in accordance with the Arbitration Rules of the
Arbitration Institute of the Stockholm Chamber of Commerce.

11.2. The arbitral tribunal shall be composed of a sole arbitrator, appointed by
the Arbitration Institute of the Stockholm Chamber of Commerce.

11.3. The place of arbitration shall be Stockholm, Sweden.

11.4. The language to be used in the arbitral proceedings shall be English.

11.5. This Contract shall be governed by, and construed in accordance with, the
substantive laws of Sweden without reference to its conflict of laws rules. The
application of the United Nations Convention on Contracts for the International
Sale of Goods is expressly excluded.

 

 12. Other conditions

12.1. All taxes, duties, fees and other expenses whatsoever connected with the
fulfillment of the Contract on the territory of the Seller’s country are to be
paid by the Seller and beyond it – at the expenses of the Buyer, unless
otherwise provided in accordance with the delivery basis agreed upon by the
Parties.

12.2. Neither of the parties is entitled to transfer its rights and obligations
under the Contract to any third party without the written consent of the other
Party.

12.3. Any alternations and/or additions to the Contract are valid only if they
are made out in written form and signed by the duly authorized representatives
of the Parties.

12.4. The Parties undertake to maintain confidentiality with respect to the
information contained in this contract and also concerning information about
financial, economic or other activities of a Party that was provided to the
other Party or became known in connection with preparation or execution of this
Contract. The Parties have the right to transfer information related to this
Contract subject to the prior consent of the other Party.

12.5. Restrictions on disclosure of information, mentioned in item 12.4 of the
present Contract, will not apply if such disclosure is (i) made to affiliated
companies, professional advisors, or (ii) necessary to comply with the
requirements of any applicable legislation.

12.6. The provisions of this section regarding Confidentiality will remain in
force for 3 (three) years after expiration of this Contract.

12.7. In case of necessity of transfer by one of the Parties to the other Party
of information constituting a commercial secret, the Parties undertake to
conclude a Non-disclosure Agreement, otherwise such information will not be
provided.

12.8. The Parties acknowledge that the information contained in this contract
may be disclosed by one of the Parties without the consent of the other party to
the following third parties: organizations that maintain accounting and tax
records, auditors, accounting and tax accounting consultants, if necessary to
ensure the effective implementation of this contract and provided that such
third parties to whom the said information is to be disclosed, are aware of the
confidential nature of such information and have assumed a written obligation to
comply with the confidentiality restrictions applicable to the information
provided to them.

12.9. All Appendixes mentioned in the Contract are its integral parts.

12.10. After the signing of the Contract all preceding negotiations and
correspondence concerning the Contract are deemed to be null and void.

12.11. Moscow is considered to be the place of the Contract signing.

12.12. Facsimile signature or signature by email of the Contract and all
Appendixes and Addendà is permissible.

12.13. The present Contract is signed in two identical copies, one for each
Party, each copy is in Russian and English. English text takes precedence over
Russian text.

 

13. Additional representations and warranties

Each Party assures another Party on the following:

- Signing of the Contract by the Party is not in contradiction directly or
indirectly with any laws, decrees, other normative acts, acts of public
authorities and / or local self-government, local regulatory acts, judicial
decisions;

- The Party has received all necessary permissions and approvals for signing the
Contract (inter alia in accordance with current legislation of the Party’s
country or the Party’s founding documents, including approval of a transaction
with related parties and approval of a material transaction).

 

 

 

 

THE SELLER THE BUYER /s/ Anton Shargin, Directior of Department of Isotope
Products Sales /s/ Jennifer Streeter, COO, Dated: August 20, 2020

 

 

 